Citation Nr: 1721250	
Decision Date: 06/12/17    Archive Date: 06/23/17

DOCKET NO.  09-24 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an initial compensable rating prior to January 15, 2014, and in excess of 10 percent as of January 15, 2014, for service-connected right cheek scar.

2. Entitlement to an initial compensable rating for service-connected right lower extremity scar.

3. Entitlement to a rating in excess of 20 percent for service-connected degenerative disc disease of the cervical spine, C4-C5.

4.  Entitlement to a total disability rating based upon individual unemployability (TDIU) by reason of service-connected disability.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran served on active duty from February 1977 to June 1982.

These matters are before the Board of Veterans' Appeals (Board) on appeal from August 2007 and February 2010 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  The August 2007 rating decision denied entitlement to an initial rating in excess of 20 percent for cervical spine degenerative disc disease.  The February 2010 rating decision denied compensable initial ratings for right cheek and right lower extremity scars.  A February 2014 rating decision of the Appeals Management Center (AMC) assigned a 10 percent rating for the right cheek scar, effective January 15, 2014.

Most recently, the Board remanded the issues in March 2016 for additional development.  The claims file has been returned to the Board for adjudication.  

The issues of entitlement to a rating in excess of 20 percent for service-connected degenerative disc disease of the cervical spine, C4-C5, and entitlement to a TDIU, addressed in the REMAND portion of the decision below, are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. During the entire appellate period, since August 28, 2009, the Veteran's service-connected right cheek scar was manifested by pain.

2. Prior to January 15, 2014, the Veteran's service-connected right cheek scar was manifested by one characteristic of disfigurement, i.e., surface contour depressed on palpation.

3. For the entire appellate period, the Veteran's service-connected right cheek scar has not been manifested by visible or palpable tissue loss and either gross distortion or asymmetry of any features or more than one characteristic of disfigurement.

4. During the entire appellate period, the Veteran's service-connected right lower extremity scar has not been manifested by a deep and nonlinear scar covering areas greater than 6 square inches (39 square centimeters) but less than 12 square inches (77 square centimeters), or a superficial and nonlinear scar covering an area or areas of 144 square inches (929 square centimeters) or greater; nor has the scar been unstable or painful.  


CONCLUSIONS OF LAW

1. Since the beginning of the appellate period on August 28, 2009, the criteria for a separate, initial 10 percent rating, based upon pain, for service-connected right cheek scar are met.  38 U.S.C.A. §§ 1131, 1155, 5107 (West 2016); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.118, Diagnostic Code (DC) 7804 (2016).

2. Prior to January 15, 2014, the criteria for an initial 10 percent rating, but not higher, for service-connected right cheek scar, based upon disfigurement, were met.  38 U.S.C.A. §§ 1131, 1155, 5107 (West 2016); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.118, DC 7800 (2016).

3. Since January 15, 2014, the criteria for a rating in excess of 10 percent for service-connected right cheek scar, based upon disfigurement, were not met.  38 U.S.C.A. §§ 1131, 1155, 5107 (West 2016); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.118, DC 7800 (2016).

4. During the entire appellate period, the criteria for an initial compensable rating for service-connected right lower extremity scar were not met.  38 U.S.C.A.           §§ 1131, 1155, 5107 (West 2016); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.118, DC 7801, 7802, 7804 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist the Claimant 

With respect to the initial increased rating claims, such arise from the Veteran's disagreement with the initial ratings assigned following the grants of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2016), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016), requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate claims, including obtaining federal records and assisting the Veteran in obtaining private records, and obtaining medical examinations or opinions as necessary.  See 38 C.F.R. § 3.159 (c). 

In this case, the Veteran's available service treatment records and all identified, authorized, and relevant post-service treatment records relevant to the issues on appeal have been requested or obtained.  There is no indication and no party asserts that there remains any relevant outstanding private or VA treatment records.  Most recently, the Veteran was afforded adequate VA examinations as to his initial increased rating claims decided herein in April 2016; as the examiners provided detail as to the Veteran's pertinent medical history, including his lay reports of his symptomatology; and described his disabilities in sufficient detail.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  No party has asserted that the VA examinations were inadequate.  

Additionally, the Board finds there has been substantial compliance with its March 2016 remand directives, and no party asserts any deficiency in the development conducted by the AOJ in response to the Board's remand.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268 (1998)) violation when the examiner made the ultimate determination required by the Board's remand.).  

Increased Ratings

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321; see generally, 38 C.F.R. § Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10.  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1. 

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  All reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3; see also 38 C.F.R. § 3.102.  Separate ratings for distinct disabilities resulting from the same injury or disease can be assigned so long as the symptomatology for one condition is not "duplicative or overlapping with the symptomatology" of the other condition.  See Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009); Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  However, the evaluation of the same disability or its manifestations under various diagnoses, which is known as pyramiding, is to be avoided.  See 38 C.F.R. § 4.14.

Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations, to the extent the evidence shows distinct time periods where the service-connected disability has exhibited signs or symptoms that would warrant different ratings under the rating criteria.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In initial-rating cases, where the appeal stems from a granted claim of service connection with respect to the initial evaluation assigned, VA assesses the level of disability from the effective date of service connection.  See Fenderson, 12 Vet. App. at 125; 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

The Veteran's right cheek scar is currently rated under DC 7800 for burn scars, scars due to other causes, or other disfigurement of the head, face, or neck.  38 C.F.R. § 4.118, DC 7800.  His right lower extremity scar is current rated under DC 7801 for burn scars or scars due to other causes, not of the head, face, and neck, that are deep and nonlinear.  38 C.F.R. § 4.118, DC 7801.

Under DC 7800, a 10 percent rating is warranted for scars that are located on the head, face, or neck when there is one characteristic of disfigurement.  38 C.F.R.      § 4.118, DC 7800.  A 30 percent rating is warranted when there is visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, or lips), or; with two or three characteristics of disfigurement.  A 50 percent rating is warranted when there is visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features, or; with four or five characteristics of disfigurement.  A maximum 80 percent rating is warranted when there is visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features, or; with six or more characteristics of disfigurement.  Id. 

For purposes of evaluation of under 38 C.F.R. § 4.118, the eight characteristics of disfigurement are: a scar that is five or more inches, or thirteen centimeters, in length; a scar that is at least one-quarter of an inch, or 0.6 centimeters, wide at the widest part; surface contour of the scar that is elevated or depressed on palpation; a scar that is adherent to underlying tissue; skin that is hypo- or hyper-pigmented in an area exceeding six square inches, or 39 square centimeters; skin texture that is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches, or 39 square centimeters; underlying soft tissue that is missing in an area exceeding six square inches, or 39 square centimeters; and skin that is indurated and inflexible in an area exceeding six square inches, or 39 square centimeters.  38 C.F.R. § 4.118, DC 7800, Note 1.  VA is to consider unretouched color photographs when evaluating under these criteria.  Id.  at Note 3.  Additionally, VA is to separately evaluate disabling effects other than disfigurement that are associated with individual scars of the head, face, or neck, such as pain, instability, and residuals of associated muscle or nerve injury, under the appropriate diagnostic code(s) and apply 38 C.F.R. § 4.25 (2016) to combine the evaluation(s) with the evaluation assigned under DC 7800.  Id. at Note 4.  Finally, the characteristics of disfigurement may be caused by one scar or by multiple scars; the characteristics that are required to assign a particular evaluation need not be caused by a single scar in order to assign that evaluation.  Id. at Note 5. 

DC 7801 applies to burn scars or scars due to other causes, not of the head, face, or neck, that are deep and nonlinear.  A 10 percent rating is warranted for such scars that cover areas greater than 6 square inches (39 square centimeters) but less than 12 square inches (77 square centimeters), a 20 percent rating was warranted if the area is greater than 12 square inches (77 square centimeters) but less than 72 square inches (465 square centimeters), a 30 percent rating is warranted if the area is greater than 72 square inches (465 square centimeters) but less than 144 square inches (929 square centimeters), and a maximum 40 percent is warranted if the area is 144 square inches (929 square centimeters) or greater.  38 C.F.R. § 4.118, DC 7801.  A deep scar is one that is associated with underlying soft tissue damage.  Id. at Note 1.  

DC 7802 applies to burn scars or scars due to other causes, not of the head, face, or neck, that are superficial and nonlinear.  DC 7802 provides a maximum 10 percent rating for such scars that encompass an area or areas of 144 square inches (929 square centimeters) or greater.  38 C.F.R. § 4.118, DC 7801.  A deep scar is one that is associated with underlying soft tissue damage.  Id. at Note 1.  

Pursuant to DC 7804, which applies to unstable or painful scars, a 10 percent rating is warranted for one or two scars that are unstable or painful; a 20 percent rating is warranted for three or four scars that are unstable or painful; and a 30 percent rating is warranted for five or more scars that are unstable or painful.  38 C.F.R. § 4.118, DC 7804.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Id. at Note 1.  If one or more scars are both unstable and painful, VA is to add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Id. at Note 2.  Additionally, scars that are evaluated under DCs 7800, 7801, 7802, or 7805 may also receive an evaluation under DC 7804 when applicable.  Id. at Note 3.

On VA examination in December 2009, the Veteran reported that his scar of the right cheek did not bother him until he got dentures and then he cut his inner cheek while chewing and felt an annoying spasm.  The examiner described the Veteran's scar as barely visible and linear, superficial, without breakdown, abnormal texture or pigmentation abnormalities, induration, inflexibility, a contour that was depressed or elevated, adherence to underlying tissue, disfigurement, disabling effects, or reports of pain.  The scar's maximum width was 0.1 centimeters and its maximum length was 2 centimeters.  
 
On VA examination in December 2009, the examiner described the Veteran's right lower extremity scar as having a maximum width of 0.7 centimeters and a maximum length of 5 centimeters.  There was no breakdown or reports of pain.  The scar was deep, without inflammation or edema, or keloid formation, or disabling effects. 

On VA examination in January 2014, the Veteran, as to his right cheek scar, complained of itching and reported that shaving caused the scar to bleed.  He reported that he could feel the scar with his tongue although such was on the outer part of his face.  The Veteran denied pain in the scar.  He also reported occasional twitching along the scar, with the sensation of spasming or cramping.  He reported that his scar reacts to cold and/or heat; and noted that he had not sought treatment for his symptoms.  He denied numbness or tingling and reported that sensation on the cheeks was good.  The scar was not unstable and did not have frequent loss of covering of skin, and did not have abnormal texture or pigmentation, or gross distortion or asymmetry of the facial features or visible or palpable tissue loss.  The examiner described the right cheek scar as having a maximum width of one centimeter and a maximum length of 0.1 centimeters, vertically; and having a maximum width of 1.5 centimeters and a maximum length of 0.1 centimeters, horizontally.  The examiner reported that the Veteran's scar had elevation, depression, adherence to underlying tissue, or missing underlying soft tissue, and described such as a surface contour depressed on palpation.  The examiner reported that the Veteran did not have any other pertinent physical findings, complications, conditions, signs and/or symptoms (such as muscle or nerve damage) associated with any scar or disfigurement of the head, face, or neck, or nerve damage.

On VA examination in January 2014, the Veteran complained of itching and denied pain in the right lower extremity scar.  The scar was not unstable and did not have frequent loss of covering of skin.  The examiner described the scar as superficial and nonlinear and measuring 0.7 centimeters wide and 6 centimeters long.  The examiner did not describe the scar as deep.  

In a March 2014 statement, the Veteran disagreed with the results of the December 2009 VA examination, and reported that the examiner was mistaken when he reported that the Veteran's right cheek scar was not elevated, depressed, or painful.  The Veteran asserted that his scar was depressed on palpation and very painful, and referred to the results of the January 2014 VA examination.

On VA examination of the Veteran's right lower extremity scar in December 2014, the Veteran reported that his scar itched and had "pressure over it, like nerve damage."  He denied pain, limitation in movement, or function.  He reported the recent prescription of cream for his scar; however, the examiner noted that review of VA treatment records was silent for such.  The scar was not painful and was not unstable, and did not have frequent loss of covering of skin.  The examiner described the scar as superficial and nonlinear and measuring 0.7 centimeters wide and 6 centimeters long.  The examiner did not describe the scar as deep.  

On VA examination in April 2016, the Veteran, as to his right cheek scar, reported that from time to time he felt a twitching or spasm of the scar, without pain.  He reported that the scar affected his chewing and that he had eat in small bites and on the other side of his mouth due to a flap inside the right cheek, which had grown smaller, that he would bite it, causing pain and discomfort.  The examiner reported that the inside right cheek did not show a scar, and that the mucosa was intact.  The scar was not painful and was not unstable, and did not have frequent loss of covering of skin.  The examiner described the Veteran's scar as linear and well-healed and noted that such was 0.3 centimeters wide and one centimeter long.  The examiner did not describe the scar as deep.  The examiner reported that there was elevation, depression, adherence to underlying tissue, or missing underlying soft tissue, and described such as a surface contour depressed on palpation and scar adherent to underlying tissue.  There was no abnormal texture or pigmentation.  There was no gross distortion or asymmetry of the facial features or visible or palpable tissue loss.  The examiner reported that the Veteran did not have any other pertinent physical findings, complications, conditions, signs and/or symptoms (such as muscle or nerve damage) associated with any scar or disfigurement of the head, face, or neck, including limitation of function or muscle or nerve damage.

On VA examination in April 2016, the Veteran, as to his right lower extremity scar, reported that he had a "trickling, needle-like sensation."  He reported occasional numbness and warmth, without pain.  He noted that he had brought such to the attention of his VA treatment providers, but no treatment was prescribed.  The scar was not painful and was not unstable, and did not have frequent loss of covering of skin.  The examiner described the Veteran's scar as linear and noted that such was 9.75 centimeters long.  The examiner did not describe the scar as deep.  The examiner reported that the scar was a slightly hyperpigmented linear superficial scar, without palpable abnormality.



Considering DC 7800, the Veteran's right cheek scar warrants a 10 percent rating effective January 15, 2014, based on the VA examiner's report that the Veteran's scar has elevation, depression, adherence to underlying tissue, or missing underlying soft tissue, and described such as a surface contour depressed on palpation.  Such represents one characteristic of disfigurement warranting a 10 percent rating under DC 7800.  38 C.F.R. § 4.118, DC 7800.  

The Veteran asserts that there was indeed a surface contour depressed on palpation of the scar of the right cheek at the time of the December 2009 VA examination.  He is competent to report that he senses depression on palpation of his scar, even though the VA examiner specifically found no such clinical manifestation on examination in December 2009.  Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a layperson is competent to report on the onset and continuity of observable symptomatology).  Given the Veteran's competent assertion and the subsequent objective findings of depressed contour of the scar on palpation, the Board resolves doubt in his favor and finds that an initial 10 percent rating is warranted under DC 7800 prior to January 15, 2014.  However, there is no evidence or assertion of visible or palpable tissue loss and either gross distortion or asymmetry of any features or additional characteristics of disfigurement such that a rating in excess of 10 percent under DC 7800 is warranted at any time during the entire appellate period.  Id. 

The Veteran also asserts that the December 2009 VA examiner did not report his pain reported related to his right cheek scar.  The VA examination reports of record consistently include recitation of the Veteran's denial of pain.  However, in December 2009 and January 2014 the Veteran did describe spasming or cramping of the scar, as well as that shaving caused the scar to bleed, which is presumably painful.  In view of the foregoing, he is entitled to a separate 10 percent rating under DC 7804 for a scar that is unstable or painful, specifically; he is entitled to such during the entire appellate period, from August 28, 2009, under DC 7804.  38 C.F.R. § 4.118, DC 7804.  While the Veteran's scar of the right cheek has not been described as deep, such is painful, warranting a 10 percent rating under DC 7804 for one painful scar.  Id.  This rating may be granted in addition to the 10 percent rating granted under DC 7800, effective January 15, 2014.  Id. at Note 3.  There is no evidence or assertion of additional painful scars such that a rating in excess of 10 percent under DC 7804 is warranted.  Id. 

Considering DC 7801, the Veteran's right lower extremity scar, having been described as deep on VA examination in December 2009 and nonlinear on VA examination in January 2014, warrants a noncompensable rating during the entire appellate period.  There is no evidence or assertion that his right lower extremity, considering both horizontal and vertical measurements, is large enough, covering an area greater than 6 square inches (39 square centimeters) but less than 12 square inches (77 square centimeters), to warrant a 10 percent rating under DC 7801.  38 C.F.R. § 4.118, DC 7801. 

Considering DC 7802, the Veteran's right lower extremity scar, having been described as superficial and nonlinear on VA examinations in January 2014 and December 2014 and superficial on VA examination in April 2016, warrants a noncompensable rating during the entire appellate period.  There is no evidence or assertion that his right lower extremity, considering both horizontal and vertical measurements, is large enough, covering an area or areas of 144 square inches (929 square centimeters) or greater, to warrant a 10 percent rating under DC 7802.  38 C.F.R. § 4.118, DC 7802. 

There is no evidence or assertion that the Veteran's right lower extremity scar is painful.  See 38 C.F.R. § 4.118, DC 7804.  In this regard, the Board has considered the Veteran's March 2010 Notice of Disagreement (NOD) wherein he reported pain related to his scars.  Even assuming that this statement is interpreted as an assertion by the Veteran that his right lower extremity scar was manifested by pain, such is contradicted, without explanation, by the multiple VA examinations conducted during the appellate period during which the Veteran specifically denied such pain.  The Veteran is competent to report pain in the right lower extremity scar.  Layno, 6 Vet. App. 465, 470.  However, the Board does not find him credible in this regard.  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the appellant, and the appellant's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 506   (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996).  As the Veteran denied pain in the right lower extremity scar on multiple instances of VA examination and has not addressed any inconsistency in his March 2010 lay report of pain, the Board finds such statement to lack probative value.  In any event, even if it is conceded that the right lower extremity scar is painful, only a 10 percent rating is warranted for one or two scars that are unstable or painful.  Further, neither of the Veteran's two scars have been shown to be unstable.

In sum, the Board finds that the Veteran's right cheek scar warrants a separate 10 percent rating, effective August 28, 2009, during the entire appellate period under DC 7804.  The Board finds that the Veteran's right cheek scar also warrants an initial 10 percent rating under DC 7800 prior January 15, 2014, but does not warrant  a rating in excess of 10 percent under DC 7800 at any time during the appellate period; and that his right lower extremity scar does not warrant a compensable rating at any time during the appellate period.  Fenderson, 12 Vet. App. 119; Hart, 21 Vet. App. 505.  

The Board has considered the Veteran's lay statements describing symptoms to include itching, warmth, twitching, reaction to cold and/or heat, the sensation of nerve damage, a flap inside the right cheek, and numbness; however, on the number of VA examinations during the appeal, the examiners specifically found that the Veteran did not have any other pertinent physical findings, complications, conditions, signs and/or symptoms (such as muscle or nerve damage) associated with any scar, including limitation of function or muscle or nerve damage.  While the Veteran is competent to report as to what he feels are sensations or symptoms related to his scars, he is not competent to determine that such sensations or symptoms represent disability related to his right cheek and/or right lower extremity scars.  Layno, 6 Vet. App. 465, 470; Woehlaert, 21 Vet. App. 456.  The Board thus finds that the rating criteria contemplate the Veteran's scar disabilities.  
The rating criteria are therefore adequate to evaluate his disabilities. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366   (Fed. Cir. 2009).


ORDER

Since the beginning of the appellate period on August 28, 2009, a separate 10 percent rating for service-connected right cheek scar under DC 7804 is granted.

Prior to January 15, 2014, an initial 10 percent rating, but not higher, for service-connected right cheek scar under DC 7800 is granted.

Since January 15, 2004, a rating in excess of 10 percent for service-connected right cheek scar under DC 7800 is denied.

An initial compensable rating for service-connected right lower extremity scar is denied.  


REMAND

The Veteran most recently underwent VA examination in order to assess the severity of his cervical spine disability in March 2016.  New case law provides a precedential finding that 38 C.F.R. § 4.59 (2016) requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non weight-bearing.  Correia v. McDonald, 28 Vet. App. 158 (2016).  The examination report does not include any indication that the Veteran's range of motion testing included both active and passive motion, in weight-bearing and non weight-bearing.  On remand, the AOJ should afford the Veteran a new VA examination to obtain adequate range of motion testing results.

The Veteran submitted a November 2016 claim of entitlement to a TDIU, at which time he asserted that he was unable to work due to his service-connected disabilities, separately and together.  Thus, the issue is raised as part and parcel of his increased rating claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The AOJ provided the Veteran a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability and a VA Form 21-4192, Request for Employment Information in Connection with Claim for Benefits, in November 2016, and requested that he complete and return such.  To date, the Veteran has not responded.  The AOJ should provide the Veteran an additional opportunity to submit such forms.

Also, the Veteran has participated in VA vocational rehabilitation, such having been discontinued in July 2016.  On remand, the AOJ should obtain the Veteran's complete VA vocational rehabilitation folder.  The AOJ should also send the Veteran adequate notice as to his TDIU claim pursuant to The Veterans Claims Assistance Act of 2000 (VCAA).

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran VCAA adequate notice as to his TDIU claim.

2. Contact the Veteran and provide him an additional opportunity to submit a completed VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  Submit for completion VA Forms 21-4192, Request for Employment Information in Connection with Claim for Benefits, to any identified prior employers.

3. Obtain and associate with the claims file the Veteran's complete VA vocational rehabilitation folder.

4. Obtain and associate with the claims file the Veteran's complete VA treatment records, dated since April 2017.

5.  After the above development has been completed, schedule the Veteran for appropriate VA examinations to assess the current level of severity of his service-connected cervical spine disorder and to address the TDIU claim.  The appropriate Disability Benefits Questionnaire(s) (DBQs) should be completed.  The claims folder and this remand must be made available to the examiner(s) for review, and the examination report(s) must reflect that such a review was undertaken.

With respect to the cervical spine, the examiner should specifically report the Veteran's range of motion of cervical spine and state the point at which any pain is demonstrated; specifically reporting the results of range of motion testing on both active and passive motion, in weight-bearing and non weight-bearing.

With respect to the TDIU claim, the examiner should elicit from the Veteran his complete educational, vocational, and employment history and should note his complaints regarding the impact of his service-connected PTSD; degenerative disc disease of the cervical spine, C4-C5; scars of the right cheek and right lower extremity; radiculopathy of the left upper extremity; hemorrhoids; and tinnitus on his employment. The examiner should identify all limitations imposed on the Veteran as a consequence of his service-connected disabilities.  

All examination findings, along with the complete rationale for all opinions expressed, must be set forth in the examination report(s).

6. After completing all of the above, and any additional development deemed warranted, readjudicate the claims on appeal.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2016).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


